FILED
                           NOT FOR PUBLICATION                              APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50602

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00248-L-1

  v.
                                                 MEMORANDUM *
ERIK MERCADO-ARECHIGA,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                            Submitted April 15, 2011 **
                               Pasadena, California

Before: KOZINSKI, Chief Judge, D.W. NELSON and BYBEE, Circuit Judges.

       The district court did not err in concluding that Mercado-Arechiga’s prior

burglary conviction under California Penal Code § 459 was a crime of violence as

defined by 18 U.S.C. § 16, which renders an individual statutorily ineligible for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
voluntary departure. See United States v. Becker, 919 F.2d 568, 573 (9th Cir.

1990). Becker remains good law and we are bound by it. Thus, because Mercado-

Arechiga was ineligible for voluntary departure, he did not suffer prejudice from

the IJs’ failure to advise him of his eligibility to seek such relief.

       AFFIRMED.




                                             2